MEMORANDUM ***
Armando Guerrero Torres, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) denial of his applications for cancellation of removal, asylum and withholding of removal. We have partial jurisdiction under 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Torres failed to demonstrate exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir.2003). We therefore dismiss the petition to the extent it challenges the IJ’s finding that he was not eligible for cancellation of removal because he failed to establish the requisite hardship.
We review for substantial evidence the IJ’s denial of Torres’ application for asylum. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). Substantial evidence supports the IJ’s denial. Torres testified only that he would suffer problems if returned to Mexico because he does not like people to be taken advantage of or abused and that he had been threatened by police in the past for protesting such abuse. Such claims are insufficient to establish a well-founded fear of persecution on account of a protected ground. See Singh v. INS, 134 F.3d 962, 966-67 (9th Cir.1998).
Because Torres did not establish eligibility for asylum, he necessarily failed to establish eligibility for withholding of removal. See Lata, 204 F.3d at 1244.
We review the decision to deny a continuance for clear abuse of discretion, Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996), and due process challenges de novo, Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003). Torres had several months to secure representation, including a nine-month continuance where Torres was on notice that his case would be heard at the next scheduled hearing with or without counsel. We conclude that it was neither an abuse of discretion nor a due process violation to deny an additional continuance. See Vides-Vides v. INS, 783 F.2d 1463, 1469-70 (9th Cir.1986).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.